Exhibit 10.1

ELECTROMED, INC.
2014 EQUITY INCENTIVE PLAN

SECTION 1.
DEFINITIONS

          As used herein, the following terms shall have the meanings indicated
below:

          (a)          “Administrator” shall mean the Board of Directors of the
Company, or one or more Committees appointed by the Board of Directors, as the
case may be.

          (b)          “Affiliate(s)” shall mean a Parent or Subsidiary of the
Company.

          (c)          “Agreement” shall mean the written agreement entered into
by the Participant and the Company evidencing the grant of an Award. Each
Agreement shall be in such form as may be approved from time to time by the
Administrator and may vary from Participant to Participant.

          (d)          “Annual Award Limit” or “Annual Award Limits” shall have
the meaning set forth in Section 6(d) of the Plan.

          (e)          “Award” shall mean any grant pursuant to the Plan of an
Incentive Stock Option, Nonqualified Stock Option, Restricted Stock Award or
Restricted Stock Unit.

          (f)          “Change of Control” shall mean the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the events in subsections (i) through (iv) below. For purposes of this
definition, a person, entity or group shall be deemed to “Own,” to have “Owned,”
to be the “Owner” of, or to have acquired “Ownership” of securities if such
person, entity or group directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares Voting
Power, which includes the power to vote or to direct the voting, with respect to
such securities.

 

 

 

            (i)          Any person, entity or group becomes the Owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined Voting Power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation, exchange, reorganization or
similar transaction. Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other person, entity or
group from the Company in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (B) solely because the level of Ownership held
by any person, entity or group (the “Subject Person”) exceeds the designated
percentage threshold of the Voting Power as a result of a repurchase or other
acquisition of voting securities by the Company reducing the number of shares
outstanding, provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company, and after such share acquisition, the Subject Person becomes the
Owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change of Control shall be deemed to occur;


--------------------------------------------------------------------------------




 

 

 

          (ii)          There is consummated a merger, consolidation, exchange,
reorganization or similar transaction involving (directly or indirectly) the
Company and, immediately after the consummation of such merger, consolidation,
exchange, reorganization or similar transaction, the shareholders of the Company
immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding Voting Power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding Voting Power of the parent of the surviving entity in such
merger, consolidation, exchange, reorganization or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;

 

 

 

          (iii)          There is consummated a sale, lease, exclusive license
or other disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of the total
gross value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined Voting Power of the voting
securities of which are Owned by shareholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(f)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets); or

 

 

 

          (iv)          Individuals who, at the beginning of any consecutive
twelve-month period, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board at any
time during that consecutive twelve-month period; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board.

For the avoidance of doubt, the term “Change of Control” shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required, the
determination of whether a Change of Control has occurred shall be made in
accordance with Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.

--------------------------------------------------------------------------------



          (g)          “Close of Business” of a specified day shall mean 5:00
p.m., Central Time, without regard to whether such day is a Saturday, Sunday,
bank holiday, or other day on which no business is conducted.

          (h)          “Committee” shall mean a Committee of two or more
Directors who shall be appointed by and serve at the pleasure of the Board. To
the extent necessary for compliance with Rule 16b-3, each of the members of the
Committee shall be a “non-employee director.” Solely for purposes of this
Section 1(h), “non-employee director” shall have the same meaning as set forth
in Rule 16b-3. Further, to the extent necessary for compliance with the
limitations set forth in Internal Revenue Code Section 162(m), each of the
members of the Committee shall be an “outside director” within the meaning of
Code Section 162(m) and the regulations issued thereunder.

          (i)          “Common Stock” shall mean the common stock of the Company
(subject to adjustment as provided in Section 13 of the Plan).

          (j)          The “Company” shall mean Electromed, Inc., a Minnesota
corporation.

          (k)          “Consultant” shall mean any person, including an advisor,
who is engaged by the Company or any Affiliate to render consulting or advisory
services and is compensated for such services; provided, however, that no person
shall be considered a Consultant for purposes of the Plan unless such Consultant
is a natural person, renders bona fide services to the Company or any Affiliate,
and such services are not in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. For purposes of the Plan,
“Consultant” shall also include a director of an Affiliate who is compensated
for services as a director.

          (l)          “Covered Employee” shall mean any key salaried Employee
who is or may become a “Covered Employee,” as defined in Code Section 162(m),
and who is designated, either as an individual Employee or class of Employees,
by the Administrator within the shorter of (i) ninety (90) days after the
beginning of the Performance Period, or (ii) twenty-five percent (25%) of the
Performance Period has elapsed, as a “Covered Employee” under the Plan for such
applicable Performance Period.

          (m)          “Director” shall mean a member of the Board of Directors
of the Company.

          (n)          “Effective Date” shall mean the date the Board of
Directors of the Company approves the amendment and restatement of the Plan.

          (o)          “Employee” shall mean a common law employee of the
Company or any Affiliate, including “officers” as defined by Section 16 of the
Exchange Act; provided, however, that service solely as a Director or
Consultant, regardless of whether a fee is paid for such service, shall not
cause a person to be an Employee for purposes of the Plan.

          (p)          “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder.

--------------------------------------------------------------------------------



          (q)          “Fair Market Value” of specified stock as of any date
shall mean (i) if such stock is listed on the Nasdaq Global Select Market,
Nasdaq Global Market, Nasdaq Capital Market or an established stock exchange,
the price of such stock at the close of the regular trading session of such
market or exchange on such date, as reported by The Wall Street Journal or a
comparable reporting service, or, if no sale of such stock shall have occurred
on such date, on the next preceding date on which there was a sale of stock;
(ii) if such stock is not so listed on the Nasdaq Global Select Market, Nasdaq
Global Market, Nasdaq Capital Market, or an established stock exchange, the
average of the closing “bid” and “asked” prices quoted by the OTC Bulletin
Board, the National Quotation Bureau, or any comparable reporting service on
such date or, if there are no quoted “bid” and “asked” prices on such date, on
the next preceding date for which there are such quotes; or (iii) if such stock
is not publicly traded as of such date, the per share value as determined by the
Board or the Committee in its sole discretion by applying principles of
valuation with respect to Common Stock.

          (r)          “Incentive Stock Option” shall mean an Option granted
pursuant to Section 9 of the Plan that is intended to satisfy the provisions of
Code Section 422, or any successor provision.

          (s)          “Insider” shall mean an individual who is, on the
relevant date, an officer or Director of the Company, or an individual who
beneficially owns more than ten percent (10%) of any class of equity securities
of the Company that is registered under Section 12 of the Exchange Act, as
determined by the Board of Directors in accordance with Section 16 of the
Exchange Act.

          (t)          The “Internal Revenue Code” or “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time. References to
sections of the Code are intended to include applicable treasury regulations and
successor statutes and regulations.

          (u)          “Option” shall mean an Incentive Stock Option or
Nonqualified Stock Option granted pursuant to the Plan.

          (v)          “Nonqualified Stock Option” shall mean an Option granted
pursuant to Section 10 of the Plan or an Option (or portion thereof) that does
not qualify as an Incentive Stock Option.

          (w)          “Parent” shall mean any parent corporation of the Company
within the meaning of Code Section 424(e), or any successor provision.

          (x)          “Participant” shall mean an Employee to whom an Incentive
Stock Option has been granted or an Employee, a Director, or a Consultant to
whom a Nonqualified Stock Option, Restricted Stock Award or Restricted Stock
Unit has been granted.

          (y)          “Performance-Based Compensation” shall mean compensation
under an Award that is intended to satisfy the requirements of Code Section
162(m) for certain performance-based compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for performance-based
compensation under Code Section 162(m) does not constitute performance-based
compensation for other purposes, including Code Section 409A.

--------------------------------------------------------------------------------



          (z)          “Performance Objective(s)” shall mean one or more
performance objectives set forth in Section 7 and established by the
Administrator, in its sole discretion, for Awards granted under the Plan.

          (aa)          “Performance Period” shall mean the period, established
at the time any Award is granted or at any time thereafter, during which any
Performance Objectives specified by the Administrator with respect to such Award
are to be measured.

          (bb)          “Plan” means the Electromed, Inc. 2014 Equity Incentive
Plan, as amended hereafter from time to time, including the form of Agreements
as they may be modified by the Administrator from time to time.

          (cc)          “Restricted Stock Award” shall mean any grant of
restricted shares of Common Stock pursuant to Section 11 of the Plan.

          (dd)          “Restricted Stock Unit” shall mean any grant of any
restricted stock units pursuant to Section 12 of the Plan.

          (ee)          “Rule 16b-3” shall mean Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Exchange Act.

          (ff)           A “Subsidiary” shall mean any subsidiary corporation of
the Company within the meaning of Code Section 424(f), or any successor
provision.

          (gg)          “Voting Power” shall mean any and all classes of
securities issued by the applicable entity which are entitled to vote in the
election of directors of the applicable entity.

SECTION 2.
PURPOSE

          The purpose of the Plan is to promote the success of the Company and
its Affiliates by facilitating the employment and retention of competent
personnel and by furnishing incentives to those Employees, Directors, and
Consultants upon whose efforts the success of the Company and its Affiliates
will depend to a large degree. It is the intention of the Company to carry out
the Plan through the granting of Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock Awards and Restricted Stock Units.

SECTION 3.
EFFECTIVE DATE AND DURATION OF PLAN

          The Plan shall be effective on the Effective Date; provided, however,
that adoption of the Plan shall be and is expressly subject to the condition of
approval by the shareholders of the Company within twelve (12) months before or
after the Effective Date. Although Awards may be granted prior to the date the
Plan is approved by the shareholders of the Company, any Incentive Stock Options
granted after the Effective Date shall be treated as Nonqualified Stock Options
if shareholder approval is not obtained within such twelve-month period.

--------------------------------------------------------------------------------



          The Administrator may grant Awards pursuant to the Plan from time to
time until the Administrator discontinues or terminates the Plan; provided,
however, that in no event may Incentive Stock Options be granted pursuant to the
Plan after the earlier of (i) the date the Administrator discontinues or
terminates the Plan, or (ii) the Close of Business on the day immediately
preceding the tenth anniversary of the Effective Date.

SECTION 4.
ADMINISTRATION

          (a)          Administration by the Board of Directors or Committee(s).
The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”); provided, however, that the Board may
delegate some or all of the administration of the Plan to a Committee or
Committees. The Board and any Committee appointed by the Board to administer the
Plan are collectively referred to in the Plan as the “Administrator.”

          (b)          Delegation by Administrator. The Administrator may
delegate to one or more Committees and/or sub-Committees, or to one or more
officers of the Company and/or its Affiliates, or to one or more agents and/or
advisors, such administrative duties or powers as it may deem advisable. The
Administrator or any Committees or individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility of the Administrator or such Committees or
individuals may have under the Plan. The Administrator may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Administrator: (i) designate Employees to be
recipients of Awards and (ii) determine the size of any such Awards; provided,
however, (x) the Committee shall not delegate such responsibilities to any such
officer for Awards granted to an Employee who is considered an Insider; (y) the
resolution providing such authorization sets forth the total number of Awards
such officer(s) may grant; and (z) the officer(s) shall report periodically to
the Administrator regarding the nature and scope of the Awards granted pursuant
to the authority delegated.

          (c)          Powers of Administrator. Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the exercise price of Options
granted hereunder; and the performance criteria, if any, and any other terms and
conditions of each Award. The Administrator shall have full power and authority
to administer and interpret the Plan, to make and amend rules, regulations and
guidelines for administering the Plan, to prescribe the form and conditions of
the respective Agreements evidencing each Award (which may vary from Participant
to Participant), to amend or revise Agreements evidencing any Award (to the
extent the amended terms would be permitted by the Plan and provided that no
such revision or amendment, except as is authorized in Section 13, shall impair
the terms and conditions of any Award which is outstanding on the date of such
revision or amendment to the material detriment of the Participant in the
absence of the consent of the Participant), and to make all other determinations
necessary or advisable for the administration of the Plan (including to correct
any defect, omission or inconsistency in the Plan or any Agreement, to the
extent permitted by law and the Plan). The Administrator’s interpretation of the
Plan, and all actions taken and determinations made by the Administrator
pursuant to the power vested in it hereunder, shall be conclusive and binding on
all parties concerned.

--------------------------------------------------------------------------------



          (d)          Limitation on Liability; Actions of Committees. No member
of the Board or a Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, or the
Administrator delegates any of its duties to another Committee or sub-Committee,
any action of such Committee with respect to the administration of the Plan
shall be taken pursuant to a majority vote of the Committee members or pursuant
to the written resolution of all Committee members.

SECTION 5.
PARTICIPANTS

          The Administrator may grant Awards under the Plan to any Employee,
Director, or Consultant; provided, however, that only Employees are eligible to
receive Incentive Stock Options. In designating Participants, the Administrator
shall also determine the number of shares or cash units to be optioned or
awarded to each such Participant and any Performance Objectives applicable to
Awards. The Administrator may from time to time designate individuals as being
ineligible to participate in the Plan. The power of the Administrator under this
Section 5 shall be exercised from time to time in the sole discretion of the
Administrator and without approval by the shareholders.

SECTION 6.
STOCK

          (a)          Number of Shares Reserved. The stock to be awarded or
optioned under the Plan (the “Share Authorization”) shall consist of authorized
but unissued or reacquired shares of Common Stock. Subject to Section 13 of the
Plan, the maximum aggregate number of shares of Common Stock reserved and
available for Awards under the Plan is reserved and available for Awards under
the Plan is Six Hundred Fifty Thousand (650,000) shares; provided, however, that
all shares of Stock reserved and available under the Plan shall constitute the
maximum aggregate number of shares of Stock that may be issued through Incentive
Stock Options.

          (b)          Share Usage. The following shares of Common Stock shall
not reduce the Share Authorization and shall continue to be reserved and
available for Awards granted pursuant to the Plan: (i) all or any portion of any
outstanding Restricted Stock Award or Restricted Stock Unit that expires or is
forfeited for any reason, or that is terminated prior to the vesting or lapsing
of the risks of forfeiture on such Award, and (ii) shares of Common Stock
covered by an Award to the extent the Award is settled in cash. Any shares of
Common Stock withheld to satisfy tax withholding obligations on an Award, shares
of Common Stock withheld to pay the exercise price of an Option, and shares of
Common Stock subject to a broker-assisted cashless exercise of an Option shall
reduce the Share Authorization.

--------------------------------------------------------------------------------



           (c)          Annual Award Limits. Unless and until the Administrator
determines that an Award to a Covered Employee shall not be Performance-Based
Compensation, the following limits (each, an “Annual Award Limit,” and
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
the Plan:

 

 

 

          (i)          Options. The maximum number of shares of Common Stock
subject to Options granted in any one calendar year to any one Participant shall
be, in the aggregate, Seventy-Five Thousand (75,000) shares, subject to
adjustment as provided in Section 13.

 

 

 

          (ii)          Restricted Stock Awards and Restricted Stock Units. The
maximum grant with respect Restricted Stock Awards and Restricted Stock Units in
any one calendar year to any one Participant shall be, in the aggregate,
Thirty-Five Thousand (35,000) shares, subject to adjustment as provided in
Section 13.

SECTION 7.
PERFORMANCE OBJECTIVES

           (a)          Performance Objectives. For any Awards to Covered
Employees that are intended to qualify as “Performance-Based Compensation” under
Code Section 162(m), the Performance Objectives shall be limited to any one, or
a combination of, (i) revenue or net sales, (ii) operating income, (iii) net
income (before or after taxes), (iv) earnings per share, (v) earnings before or
after taxes, interest, depreciation and/or amortization, (vi) gross profit
margin, (vii) return measures (including, but not limited to, return on invested
capital, assets, capital, equity, sales), (viii) increase in revenue or net
sales, (ix) operating expense ratios, (x) operating expense targets, (xi)
productivity ratios, (xii) gross or operating margins, (xiii) cash flow
(including, but not limited to, operating cash flow, free cash flow, cash flow
return on equity and cash flow return on investment), (xiv) working capital
targets, (xv) capital expenditures, (xvi) share price (including, but not
limited to, growth measures and total shareholder return), (xvii) appreciation
in the fair market value or book value of the Common Stock, (xviii) debt to
equity ratio or debt levels, and (xix) market share, in all cases including, if
selected by the Administrator, threshold, target and maximum levels.

          Any Performance Objective may be used to measure the performance of
the Company and/or Affiliate, as a whole or with respect to any business unit,
or any combination thereof as the Administrator may deem appropriate, or any of
the specified Performance Objectives as compared to the performance of a group
of competitor companies, or published or special index that the Administrator,
in its sole discretion, deems appropriate. The Administrator also has the
authority to provide for accelerated vesting of any Award based on the
achievement of performance goals pursuant to the Performance Objectives;
provided, however, that such authority shall be subject to Code Section 162(m)
with respect to Awards intended to qualify as Performance-Based Compensation.

--------------------------------------------------------------------------------



          (b)          Evaluation of Performance Objectives. The Administrator
may provide in any Award based on Performance Objectives that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in FASB Accounting Standards Codification 225-20—Extraordinary and
Unusual Items and/or in Management’s Discussion and Analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (vi) acquisitions or divestitures, and
(vii) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.

          (c)          Adjustment of Performance-Based Compensation. Awards that
are intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Administrator shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Administrator determines.

          (d)          Administrator Discretion. In the event that applicable
tax and/or securities laws change to permit Administrator discretion to alter
the governing Performance Objectives without obtaining shareholder approval of
such changes, the Administrator shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Administrator determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Administrator may make such
grants without satisfying the requirements of Code Section 162(m) and, in such
case, may apply performance objectives other than those set forth in this
Section 7.

SECTION 8.
PAYMENT OF OPTION EXERCISE PRICE

          Upon the exercise of an Option, Participants may pay the exercise
price of an Option (i) in cash, or with a personal check, certified check, or
other cash equivalent, (ii) by the surrender by the Participant to the Company
of previously acquired unencumbered shares of Common Stock (through physical
delivery or attestation), (iii) through the withholding of shares of Common
Stock from the number of shares otherwise issuable upon the exercise of the
Option (e.g., a net share settlement), (iv) through broker-assisted cashless
exercise if such exercise complies with applicable securities laws and any
insider trading policy of the Company, (v) such other form of payment as may be
authorized by the Administrator, or (vi) by a combination thereof. In the event
the Participant elects to pay the exercise price, in whole or in part, with
previously acquired shares of Common Stock or through a net share settlement,
the then-current Fair Market Value of the stock delivered or withheld shall
equal the total exercise price for the shares being purchased in such manner.

          The Administrator may, in its sole discretion, limit the forms of
payment available to the Participant and may exercise such discretion any time
prior to the termination of the Option granted to the Participant or upon any
exercise of the Option by the Participant. “Previously acquired shares of Common
Stock” means shares of Common Stock which the Participant owns on the date of
exercise (or for the period of time, if any, as may be required by generally
accepted accounting principles or any successor principles applicable to the
Company).

--------------------------------------------------------------------------------



          With respect to payment in the form of Common Stock, the Administrator
may require advance approval or adopt such rules as it deems necessary to assure
compliance with Rule 16b-3, if applicable.

SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

          Each Incentive Stock Option shall be evidenced by an Incentive Stock
Option Agreement, which shall comply with and be subject to the following terms
and conditions:

          (a)          Number of Shares and Exercise Price. The Incentive Stock
Option Agreement shall state the total number of shares covered by the Incentive
Stock Option. Except as permitted by Code Section 424(a), or any successor
provision, the exercise price per share shall not be less than one hundred
percent (100%) of the per share Fair Market Value of the Common Stock on the
date the Administrator grants the Incentive Stock Option; provided, however,
that if a Participant owns stock possessing more than ten percent (10%) of the
total combined Voting Power of all classes of stock of the Company or of its
Parent or any Subsidiary, the exercise price per share of an Incentive Stock
Option granted to such Participant shall not be less than one hundred ten
percent (110%) of the per share Fair Market Value of Common Stock on the date of
the grant of the Incentive Stock Option. The Administrator shall have full
authority and discretion in establishing the exercise price and shall be fully
protected in so doing.

          (b)          Exercisability and Term. The Incentive Stock Option
Agreement shall state when the Incentive Stock Option becomes exercisable (i.e.
“vests”), and, if applicable in the Administrator’s discretion, shall describe
the Performance Objectives and Performance Period upon which vesting is based,
the manner in which performance shall be measured and the extent to which
partial achievement of the Performance Objectives may result in vesting of the
Option. The Participant may exercise the Incentive Stock Option, in full or in
part, upon or after the vesting date of such Option (or portion thereof).
Notwithstanding anything in the Plan or the Agreement to the contrary, the
Participant may not exercise an Incentive Stock Option after the maximum term of
such Option, as such term is specified in the Incentive Stock Option Agreement.
Except as permitted by Code Section 424(a), in no event shall any Incentive
Stock Option be exercisable during a term of more than ten (10) years after the
date on which it is granted; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined Voting Power of all
classes of stock of the Company or of its Parent or any Subsidiary, the
Incentive Stock Option granted to such Participant shall be exercisable during a
term of not more than five (5) years after the date on which it is granted. The
Administrator may accelerate the exercisability of any Incentive Stock Option
granted hereunder which is not immediately exercisable as of the date of grant.

          (c)          No Rights as Shareholder. A Participant (or the
Participant’s successors) shall have no rights as a shareholder with respect to
any shares covered by an Incentive Stock Option until the date of the issuance
of the Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are actually issued (as evidenced in either certificated or
book entry form).

--------------------------------------------------------------------------------



          (d)          Withholding. The Company or its Affiliate shall be
entitled to withhold and deduct from any future payments to the Participant all
legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of an
Incentive Stock Option or a “disqualifying disposition” of shares acquired
through the exercise of an Incentive Stock Option as defined in Code Section
421(b), to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Incentive Stock Option Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligation, in whole or
in part, by delivering shares of Common Stock or by electing to have the Company
withhold shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Incentive Stock Option. Such shares shall have a
Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise or disqualifying disposition. In no event may the
Participant deliver shares, nor may the Company or any Affiliate withhold
shares, having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s delivery of shares or the withholding of
shares for this purpose shall occur on or before the later of (i) the date the
Incentive Stock Option is exercised or the date of the disqualifying
disposition, as the case may be, or (ii) the date that the amount of tax to be
withheld is determined under applicable tax law.

          (e)          Vesting Limitation. Notwithstanding any other provision
of the Plan, the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other “incentive
stock option” plans of the Company or any Affiliate shall not exceed $100,000
(or such other amount as may be prescribed by the Code from time to time);
provided, however, that if the exercisability or vesting of an Incentive Stock
Option is accelerated as permitted under the provisions of the Plan and such
acceleration would result in a violation of the limit imposed by this Section
9(e), such acceleration shall be of full force and effect but the number of
shares of Common Stock that exceed such limit shall be treated as having been
granted pursuant to a Nonqualified Stock Option; and provided, further, that the
limits imposed by this Section 9(e) shall be applied to all outstanding
Incentive Stock Options under the Plan and any other “incentive stock option”
plans of the Company or any Affiliate in chronological order according to the
dates of grant.

          (f)          Other Provisions. The Incentive Stock Option Agreement
authorized under this Section 9 shall contain such other provisions as the
Administrator shall deem advisable. Any such Incentive Stock Option Agreement
shall contain such limitations and restrictions upon the exercise of the
Incentive Stock Option as shall be necessary to ensure that such Incentive Stock
Option will be considered an “incentive stock option” as defined in Code Section
422 or to conform to any change therein.

--------------------------------------------------------------------------------



SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

          Each Nonqualified Stock Option shall be evidenced by a Nonqualified
Stock Option Agreement, which shall comply with and be subject to the following
terms and conditions:

          (a)          Number of Shares and Exercise Price. The Nonqualified
Stock Option Agreement shall state the total number of shares covered by the
Nonqualified Stock Option. The exercise price per share shall be equal to one
hundred percent (100%) of the per share Fair Market Value of the Common Stock on
the date of grant of the Nonqualified Stock Option, or such higher price as the
Administrator determines.

          (b)          Exercisability and Term. The Nonqualified Stock Option
Agreement shall state when the Nonqualified Stock Option becomes exercisable
(i.e. “vests”) and, if applicable in the Administrator’s discretion, shall
describe the Performance Objectives and Performance Period upon which vesting is
based, the manner in which performance shall be measured and the extent to which
partial achievement of the Performance Objectives may result in vesting of the
Option. The Participant may exercise the Nonqualified Stock Option, in full or
in part, upon or after the vesting date of such Option (or portion thereof);
provided, however, that the Participant may not exercise a Nonqualified Stock
Option after the maximum term of such Option, as such term is specified in the
Nonqualified Stock Option Agreement. Unless otherwise determined by the
Administrator and specified in the Agreement governing the Award, no
Nonqualified Stock Option shall be exercisable during a term of more than ten
(10) years after the date on which it is granted. The Administrator may
accelerate the exercisability of any Nonqualified Stock Option granted hereunder
which is not immediately exercisable as of the date of grant.

          (c)          No Rights as Shareholder. A Participant (or the
Participant’s successors) shall have no rights as a shareholder with respect to
any shares covered by a Nonqualified Stock Option until the date of the issuance
of the Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are actually issued (as evidenced in either certificated or
book entry form).

          (d)          Withholding. The Company or its Affiliate shall be
entitled to withhold and deduct from any future payments to the Participant all
legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of a
Nonqualified Stock Option, to require the Participant to remit an amount
sufficient to satisfy such withholding requirements, or to require any
combination thereof. In the event the Participant is required under the
Nonqualified Stock Option Agreement to pay the Company, or make arrangements
satisfactory to the Company respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its sole discretion, require
the Participant to satisfy such obligation, in whole or in part, by delivering
shares of Common Stock or by electing to have the Company withhold shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Nonqualified Stock Option. Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise. In
no event may the Participant deliver shares, nor may the Company or any
Affiliate withhold shares, having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s delivery of shares
or the withholding of shares for this purpose shall occur on or before the later
of (i) the date the Nonqualified Stock Option is exercised, or (ii) the date
that the amount of tax to be withheld is determined under applicable tax law.

--------------------------------------------------------------------------------



          (e)          Other Provisions. The Nonqualified Stock Option Agreement
authorized under this Section 10 shall contain such other provisions as the
Administrator shall deem advisable.

SECTION 11.
RESTRICTED STOCK AWARDS

          Each Restricted Stock Award shall be evidenced by a Restricted Stock
Award Agreement, which shall comply with and be subject to the following terms
and conditions:

          (a)          Number of Shares. The Restricted Stock Award Agreement
shall state the total number of shares of Common Stock covered by the Restricted
Stock Award.

          (b)          Risks of Forfeiture. The Restricted Stock Award Agreement
shall set forth the risks of forfeiture, if any, which shall apply to the shares
of Common Stock covered by the Restricted Stock Award and the manner in which
such risks of forfeiture shall lapse, including, if applicable in the
Administrator’s discretion, a description of the Performance Objectives and
Performance Period upon which the lapse of risks of forfeiture is based, the
manner in which performance shall be measured and the extent to which partial
achievement of the Performance Objectives may result in lapse of risks of
forfeiture. The Administrator may, in its sole discretion, modify the manner in
which such risks of forfeiture shall lapse but only with respect to those shares
of Common Stock which are restricted as of the effective date of the
modification.

          (c)          Issuance of Shares; Rights as Shareholder. Except as
provided below, the Company shall cause a stock certificate to be issued and
shall deliver such certificate to the Participant or hold such certificate in a
manner determined by the Administrator in its sole discretion; provided,
however, that in lieu of a stock certificate, the Company may evidence the
issuance of shares by a book entry in the records of the Company or its
designated agent (if permitted by the Company’s designated agent and applicable
law, as determined by the Administrator in its sole discretion). The Company
shall cause a legend or notation to be placed on such certificate or book entry
describing the risks of forfeiture and other transfer restrictions set forth in
the Participant’s Restricted Stock Award Agreement and providing for the
cancellation and, if applicable, return of such certificate or book entry if the
shares of Common Stock subject to the Restricted Stock Award are forfeited.
Until the risks of forfeiture have lapsed or the shares subject to such
Restricted Stock Award have been forfeited, the Participant shall be entitled to
vote the shares of Common Stock represented by such stock certificates and shall
receive all dividends attributable to such shares, but the Participant shall not
have any other rights as a shareholder with respect to such shares.

--------------------------------------------------------------------------------



          (d)          Withholding Taxes. The Company or its Affiliate shall be
entitled to withhold and deduct from any future payments to the Participant all
legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Award Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Award on which the risks of
forfeiture have lapsed. Such shares shall have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from the lapsing of the risks of
forfeiture on such Restricted Stock Award. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s delivery of shares shall occur on or
before the date that the amount of tax to be withheld is determined under
applicable tax law.

          (e)          Other Provisions. The Restricted Stock Award Agreement
authorized under this Section 11 shall contain such other provisions as the
Administrator shall deem advisable.

SECTION 12.
RESTRICTED STOCK UNITS

          Each Restricted Stock Unit shall be evidenced by a Restricted Stock
Unit Agreement, which shall comply with and be subject to the following terms
and conditions:

          (a)          Number of Shares. The Restricted Stock Unit Agreement
shall state the total number of shares of Common Stock covered by the Restricted
Stock Unit.

          (b)          Vesting. The Restricted Stock Unit Agreement shall set
forth the vesting conditions, if any, which shall apply to the Restricted Stock
Unit and the manner in which such vesting may occur, including, if applicable in
the Administrator’s discretion, a description of the Performance Objectives and
Performance Period upon which vesting is based, the manner in which performance
shall be measured and the extent to which partial achievement of the Performance
Objectives may result in vesting of the Restricted Stock Unit. The Administrator
may, in its sole discretion, accelerate the vesting of any Restricted Stock
Unit.

--------------------------------------------------------------------------------



          (c)          Issuance of Shares; Rights as Shareholder. The
Participant shall be entitled to payment of the Restricted Stock Unit as the
units subject to such Award vest. The Administrator may, in its sole discretion,
pay Restricted Stock Units in shares of Common Stock, cash in an amount equal to
the Fair Market Value, on the date of payment, of the number of shares of Common
Stock underlying the Award that have vested on the applicable payment date, or
any combination thereof, as specified in the Restricted Stock Unit Agreement. If
payment is made in shares of Common Stock, the Administrator shall cause to be
issued one or more stock certificates in the Participant’s name and shall
deliver such certificates to the Participant in satisfaction of such units;
provided, however, that in lieu of stock certificates, the Company may evidence
such shares by a book entry in the records of the Company or its designated
agent (if permitted by the Company’s designated agent and applicable law, as
determined by the Administrator in its sole discretion). Until the units subject
to the Restricted Stock Unit have vested, the Participant shall not be entitled
to vote any shares of Common Stock which may be acquired through the Award,
shall not receive any dividends attributable to such shares, and shall not have
any other rights as a shareholder with respect to such shares.

          (d)          Withholding Taxes. The Company or its Affiliate shall be
entitled to withhold and deduct from any future payments to the Participant all
legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Unit, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Unit Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Unit. Such shares shall have a
Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from the payment of such Restricted Stock Unit. In no event may the
Participant deliver shares having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s delivery of shares
for this purpose shall occur on or before the date that the amount of tax to be
withheld is determined under applicable tax law.

          (e)          Other Provisions. The Restricted Stock Unit Agreement
authorized under this Section 12 shall contain such other provisions as the
Administrator shall deem advisable.

SECTION 13.
RECAPITALIZATION, EXCHANGE,
LIQUIDATION, OR CHANGE OF CONTROL

          (a)          In General. In the event of an increase or decrease in
the number of shares of Common Stock resulting from a stock dividend, stock
split, reverse split, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, other than due to
conversion of the convertible securities of the Company, the Administrator may,
in its sole discretion, adjust the value determinations applicable to
outstanding Awards and the Plan in order to reflect such change, including
adjustment of the class and number of shares of stock reserved under Section 6
of the Plan, the class and number of shares of stock covered by each outstanding
Award, and, if and as applicable, the exercise price per share of each
outstanding Award and the Annual Award Limits. Additional shares which may
become covered by the Award pursuant to such adjustment shall be subject to the
same restrictions as are applicable to the shares with respect to which the
adjustment relates.

--------------------------------------------------------------------------------



          (b)          Liquidation. Unless otherwise provided in the Agreement
evidencing an Award, in the event of a dissolution or liquidation of the
Company, the Administrator may provide for one or both of the following:

 

 

 

          (i)          the acceleration of the exercisability of any or all
outstanding Options, the vesting and payment of any or all Restricted Stock
Units, or the lapsing of the risks of forfeiture on any or all Restricted Stock
Awards; provided, however, that no such acceleration, vesting or payment shall
occur if the acceleration, vesting or payment would violate the requirements of
Code Section 409A; or

 

 

 

          (ii)          the complete termination of the Plan and the
cancellation of any or all Awards (or portions thereof) which have not been
exercised, have not vested, or remain subject to risks of forfeiture, as
applicable, in each case immediately prior to the completion of such a
dissolution or liquidation.

          (c)          Change of Control. Unless otherwise provided in the
Agreement evidencing an Award, in the event of a Change of Control, the
Administrator may provide for one or more of the following:

 

 

 

          (i)          the acceleration of the exercisability, vesting, or lapse
of the risks of forfeiture of any or all Awards (or portions thereof);

 

 

 

          (ii)          the complete termination of the Plan and the
cancellation of any or all Awards (or portions thereof) which have not been
exercised, have not vested, or remain subject to risks of forfeiture, as
applicable, in each case as of the effective date of the Change of Control;

 

 

 

          (iii)          that the entity succeeding the Company by reason of
such Change of Control, or the parent of such entity, shall assume or continue
any or all Awards (or portions thereof) outstanding immediately prior to the
Change of Control or substitute for any or all such Awards (or portions thereof)
a substantially equivalent award with respect to the securities of such
successor entity, as determined in accordance with applicable laws and
regulations;

 

 

 

          (iv)          that Participants holding outstanding Awards shall
become entitled to receive, with respect to each share of Common Stock subject
to such Award (whether vested or unvested, as determined by the Administrator
pursuant to subsection (c)(i) hereof) as of the effective date of any such
Change of Control, cash in an amount equal to (1) for Participants holding
Options, the excess of the Fair Market Value of such Common Stock on the date
immediately preceding the effective date of such Change of Control over the
exercise price per share of Options, or (2) for Participants holding Awards
other than Options, the Fair Market Value of such Common Stock on the date
immediately preceding the effective date of such Change of Control.


--------------------------------------------------------------------------------



The Administrator need not take the same action with respect to all Awards (or
portions thereof) or with respect to all Participants. In addition, the
Administrator may restrict the rights of or the applicability of this Section 13
to the extent necessary to comply with Section 16(b) of the Exchange Act, the
Internal Revenue Code or any other applicable law or regulation. The grant of an
Award pursuant to the Plan shall not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

SECTION 14.
NONTRANSFERABILITY

          (a)           In General. Except as expressly provided in the Plan or
an Agreement, no Award shall be transferable by the Participant, in whole or in
part, other than by will or by the laws of descent and distribution. If the
Participant shall attempt any transfer of any Award, such transfer shall be void
and the Award shall terminate.

          (b)          Nonqualified Stock Options. Notwithstanding anything in
this Section 14 to the contrary, the Administrator may, in its sole discretion,
permit the Participant to transfer any or all Nonqualified Stock Options to any
member of the Participant’s “immediate family” as such term is defined in Rule
16a-1(e) of the Exchange Act, or any successor provision, or to one or more
trusts whose beneficiaries are members of such Participant’s “immediate family”
or partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred Nonqualified Stock Option shall continue to be subject to
the same terms and conditions as were applicable to such Nonqualified Stock
Option immediately prior to its transfer.

          (c)          Beneficiary Designation. Each Participant may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of such
Participant’s death before receipt of any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Administrator, and will be effective only when
filed by the Participant in writing with the Company during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.

SECTION 15.
INVESTMENT PURPOSE AND SECURITIES COMPLIANCE

          No shares of Common Stock shall be issued pursuant to the Plan unless
and until there has been compliance, in the opinion of Company’s counsel, with
all applicable legal requirements, including without limitation, those relating
to securities laws and stock exchange listing requirements. As a condition to
the issuance of Common Stock to Participant, the Administrator may require
Participant to (a) represent that the shares of Common Stock are being acquired
for investment and not resale and to make such other representations as the
Administrator shall deem necessary or appropriate to qualify the issuance of the
shares as exempt from the Securities Act of 1933 and any other applicable
securities laws, and (b) represent that Participant shall not dispose of the
shares of Common Stock in violation of the Securities Act of 1933 or any other
applicable securities laws.

--------------------------------------------------------------------------------



          As a further condition to the grant of any Option or the issuance of
Common Stock to a Participant, the Participant agrees to the following:

          (a)          In the event the Company advises the Participant that it
plans an underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, the Participant will execute any lock-up
agreement the Company and the underwriter(s) deem necessary or appropriate, in
their sole discretion, in connection with such public offering.

          (b)          In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of outstanding Awards so as to comply with any state’s securities or
Blue Sky law limitations with respect thereto, the Board of Directors of the
Company shall have the right (i) to accelerate the exercisability of any Award
and the date on which such Award must be exercised or remove the risks of
forfeiture to which the Award is subject, provided that the Company gives
Participant prior written notice of such acceleration or removal, and (ii) to
cancel any outstanding Awards (or portions thereof) which Participant does not
exercise prior to or contemporaneously with such public offering.

          (c)          In the event of a Change of Control, Participant will
comply with Rule 145 of the Securities Act of 1933 and any other restrictions
imposed under other applicable legal or accounting principles if Participant is
an “affiliate” (as defined in such applicable legal and accounting principles)
at the time of the Change of Control, and Participant will execute any documents
necessary to ensure compliance with such rules.

          The Company reserves the right to place a legend on any stock
certificate (or a notation on any book entry shares permitted by the
Administrator) issued in connection with an Award pursuant to the Plan to assure
compliance with this Section 15.

          The Company shall not be required to register or maintain the
registration of the Plan, any Award, or any Common Stock issued or issuable
pursuant to the Plan under the Securities Act of 1933 or any other applicable
securities laws. If the Company is unable to obtain the authority that the
Company or its counsel deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall not be liable for the failure to
issue and sell Common Stock upon the exercise, vesting, or lapse of restrictions
of forfeiture of an Award unless and until such authority is obtained. A
Participant shall not be eligible for the grant of an Award or the issuance of
Common Stock pursuant to an Award if such grant or issuance would violate any
applicable securities law.

--------------------------------------------------------------------------------



SECTION 16.
AMENDMENT OF THE PLAN

          The Board may from time to time, insofar as permitted by law, suspend
or discontinue the Plan or revise or amend it in any respect; provided, however,
that no such suspension, termination, revision, or amendment, except as is
authorized in Section 13, shall impair the terms and conditions of any Award
which is outstanding on the date of such suspension, termination, revision, or
amendment to the material detriment of the Participant without the consent of
the Participant. Notwithstanding the foregoing, except as provided in Section 13
of the Plan or to the extent required by applicable law or regulation, the Board
may not, without shareholder approval, revise or amend the Plan to (i)
materially increase the number of shares subject to the Plan, (ii) change the
designation of Participants, including the class of Employees, eligible to
receive Awards, (iii) decrease the price at which Options may be granted, (iv)
cancel, regrant, repurchase for cash, or replace Options that have an exercise
price in excess of the Fair Market Value of the Common Stock, or amend the terms
of outstanding Options to reduce their exercise price, (v) materially increase
the benefits accruing to Participants under the Plan, or (vi) make any
modification that will cause Incentive Stock Options to fail to meet the
requirements of Code Section 422.

          To the extent applicable, the Plan and all Agreements shall be
interpreted to be exempt from or comply with the requirements of Code Section
409A and, if applicable, to comply with Code Section 422, in each case including
the regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any Agreement
to the contrary, the Board may amend the Plan or Agreement to the extent
necessary or desirable to comply with such requirements without the consent of
the Participant.

SECTION 17.
RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS

          (a)          No Obligation to Exercise. The granting of an Option
shall impose no obligation upon the Participant to exercise such Option.

          (b)          No Employment or Other Service Rights. The granting of an
Award hereunder shall not impose upon the Company or any Affiliate any
obligation to retain the Participant in its employ or service for any period.

          (c)          Unfunded Plan. Participants shall have no right, title,
or interest whatsoever in or to any particular assets of the Company or any of
its Affiliates by reason of the right to receive a benefit under the terms of
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. To the extent that any person
acquires a right to receive shares of Common Stock or payments from the Company
or any of its Affiliates under the Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company or an Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company or an Affiliate, as the case may be. In its sole
discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
shares of Common Stock or make payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

--------------------------------------------------------------------------------



SECTION 18.
MISCELLANEOUS

          (a)          Issuance of Shares. The Company is not required to issue
or remove restrictions on shares of Common Stock granted pursuant to the Plan
until the Administrator determines that: (i) all conditions of the Award have
been satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator may consider
appropriate, in its sole discretion, to satisfy the requirements of any
applicable law or regulation.

          (b)          Choice of Law. The law of the state of Minnesota shall
govern all questions concerning the construction, validity, and interpretation
of the Plan, without regard to that state’s conflict of laws rules.

          (c)          Severability. In the event that any provision of the Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          (d)          No Duty to Notify. The Company shall have no duty or
obligation to any Participant to advise such Participant as to the time and
manner of exercising an Award or as to the pending termination or expiration of
such Award. In addition, the Company has no duty or obligation to minimize the
tax consequences of an Award to the Participant.

--------------------------------------------------------------------------------